Citation Nr: 0212447	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic psoriasis, 
to include psoriatic arthritis.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his brother, and his parents



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for chronic psoriasis 
and psoriatic arthritis, and an increased rating for 
residuals of a gunshot wound to the upper left arm.  
Entitlement to a total disability rating based on individual 
unemployability and nonservice-connected pension was also 
denied.  The veteran filed a notice of disagreement in 
January 2000, and a statement of the case was issued to him 
in February 2000.  He then filed a VA Form 9 in April 2000, 
perfecting his appeal of these issues.  

In a February 2001 rating decision, the veteran was awarded 
an increased rating for his service-connected residuals of a 
gunshot wound to the upper left arm.  In a May 2001 written 
statement, he withdrew his perfected appeal of this issue; 
this issue will not therefore be considered by the Board at 
this time.  38 C.F.R. § 20.204 (2001).  

Also within the RO's February 2001 rating decision, the 
veteran was awarded entitlement to nonservice-connected 
pension.  As this action constitutes a complete grant of the 
benefit sought on appeal, the Board will not consider the 
issue of entitlement to nonservice-connected pension.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding 
that where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of down stream issues such as the level of 
compensation); see also, Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).  

The RO denied the veteran's service connection claim for 
chronic psoriasis, to include psoriatic arthritis, on the 
merits; however, review of the record indicates service 
connection for psoriasis was originally denied by the RO in 
July 1990, and the veteran did not initiate a timely appeal; 
thus, this RO determination is final and cannot be reopened, 
absent the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  In the present case, 
the RO's December 1999 rating decision reflects no explicit 
consideration of whether new and material evidence has been 
presented on the issue of service connection for psoriasis.  

Nevertheless, the Board is not bound by the RO's analysis of 
the claim on this question.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Indeed, the Board must make a 
preliminary decision that new and material evidence has been 
presented before addressing the merits of claim, as this step 
represents a mandatory jurisdictional requirement under 
38 U.S.C.A. §§ 5108 and 7104 (West 1991 & Supp. 2001).  
Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the veteran's claim for service connection 
for psoriasis must first be subject to scrutiny under 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (2001); 
only if these legal requirements are met may it be considered 
on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In July 1990, the RO denied the veteran's claim for 
service connection for psoriasis, and he did not file an 
appeal of this denial.  

3.  New evidence associated with the claims file since July 
1990 is so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
psoriasis.  

4.   The veteran is service connected for post-traumatic 
stress disorder (PTSD).  

5.  PTSD aggravates the veteran's psoriasis and psoriatic 
arthritis.  

6.  The veteran's service connected disabilities render him 
unable to obtain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The July 1990 rating decision that denied the veteran's 
claim for service connection psoriasis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
psoriasis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Psoriasis, to include psoriatic arthritis, is proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§ 3.310 (2001).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.15, 
4.16, 4.17, 4.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

Because the Board is granting the benefits sought in this 
appeal, the veteran does not require further assistance to 
substantiate his claims.  38 U.S.C.A. § 5103A(a)(2).

II. New and material evidence - Psoriasis

The veteran seeks to reopen a service connection claim of 
psoriasis; this claim was previously denied by the RO in July 
1990, and he was so notified that same month.  The veteran 
did not appeal, and this denial became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991). 
New and material evidence is defined by regulations as 
follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

(By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a).)  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

For the reasons to be discussed below, evidence submitted by 
the veteran since July 1990 is new and material, and 
therefore his previously denied claim for service connection 
for psoriasis must be reopened and reconsidered on the 
merits.  

Subsequent to the RO's original denial of service connection 
for psoriasis, the veteran has been awarded service 
connection for post traumatic stress disorder.  Additionally, 
he submitted the March 2000 written medical opinion statement 
of Dr. James Kowles, M.D., who has treated the veteran for 
many years.  Dr. Kowles stated that the veteran's psoriasis 
"is aggravated by stress, including post traumatic stress 
disorder."  Service connection may be awarded for a 
disability that is proximately due to, or the result of, or 
is aggravated by, a service-connected disability.  Allen v. 
Brown, 7 Vet. pp. 439, 448 (1995); 38 C.F.R. § 3.310 (2001).  
While this statement may not be conclusive in and of itself, 
potentially new and material evidence need not be sufficient 
to convince the VA to reverse a prior decision; it need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge at 1363.  Because Dr. Kowles' statement contributes to 
a more complete picture regarding the origins of the 
veteran's psoriasis, it is material.  Additionally, because 
it was not of record at the time of the original denial, and 
is not cumulative and redundant of evidence of record at that 
time, it is new, as defined by 38 C.F.R. § 3.156 (2001).  

The private medical opinion was not of record at the time of 
the 1990 denial, and is not cumulative and redundant of 
evidence already submitted, it is new.  Likewise, because 
this opinion statement bears directly and substantially upon 
the issue before the Board, it is material.  These statements 
explicitly address the basis of the prior 1990 denial by the 
RO, and must be considered in order to fairly decide the 
merits of the claim.  For these reasons, this evidence is new 
and material, and the veteran's application to reopen his 
claim for service connection for psoriasis is granted.  

III. Service connection-Psoriasis, to include psoriatic 
arthritis

The veteran having submitted new and material evidence, his 
claim may be reopened and considered on the merits.  In so 
doing, the Board finds no prejudice to the veteran, as the RO 
has considered his service connection claim on the merits 
since it was filed in February 1999.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be awarded for a current disability 
that is due to or the result of a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2001).  Service connection 
may be awarded for a disability that is proximately due to, 
or the result of, or is aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. 
pp. 439, 448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

Although the veteran's service medical records are devoid of 
any mention of a skin disability incurred during service, the 
veteran contends that this disability was sustained while on 
duty in a combat zone, and no record of the injury was ever 
created.  Generally, in the case of any veteran who served in 
combat, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 1991).  

In the present case, service records confirm that the veteran 
was awarded the Purple Heart Medal with one star; therefore, 
the Board accepts that the veteran engaged in combat.  
Additionally, because the veteran's allegation of having 
developed a skin disability of the feet, described by him as 
"jungle rot," is consistent with the circumstances of 
service, it is accepted as true by the Board, in the absence 
of any evidence to the contrary.  One VA examiner has 
commented that "jungle rot" could actually have been a 
misdiagnosis of psoriasis.

Although this opinion is somewhat speculative, the Board also 
has the opinion of Dr. Kowles that the psoriasis is 
aggravated in part by the service-connected PTSD.  There is 
also the opinion of one VA examiner that PTSD is the sort of 
stress that can exacerbate psoriatic arthritis.

Against these opinions is that of another VA examiner who 
noted that while stress can aggravate psoriasis, there was no 
objective evidence of a link between the flares of psoriasis 
and PTSD flashbacks.  This conclusion appears to have been 
based on the veteran's inability to make a "temporal 
association" between his PTSD flashbacks and psoriasis 
flares.

In the Board's opinion, the evidence is at least in equipoise 
on the question of whether PTSD aggravates psoriasis and 
psoriatic arthritis.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that PTSD aggravates the 
veteran's psoriasis and psoriatic arthritis and that service 
connection for psoriasis and psoriatic arthritis is 
warranted.

IV. Total disability rating based on individual 
unemployability

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disability.  
38 U.S.C.A. §§ 501, 1155 (West 1991); 38 C.F.R. § 4.16 
(2002).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).

Even without consideration of the newly service connected 
psoriasis and psoriatic arthritis, the veteran has a combined 
60 percent evaluation.  These disabilities, including PTSD 
arise from a common etiology, i.e. a gunshot wound.  They are 
therefore considered to be a single disability.  38 C.F.R. 
§ 4.16(a)(2).

The veteran's physician has concluded that the psoriasis 
renders the veteran totally disabled.  On a VA examination in 
May 2002, psoriasis covered approximately 85 percent of the 
veteran's body.  The RO has previously concluded that the 
veteran was unemployable due to psoriasis.  There is no 
evidence to the contrary of these opinions.  Therefore, the 
Board finds that the veteran is unemployable by reason of his 
service-connected disabilities.


ORDER

New and material evidence to reopen the claim for service 
connection for psoriasis has been submitted; to this extent 
the appeal is granted, and the claim may be considered on the 
merits.  

Service connection for psoriasis and psoriatic arthritis is 
granted.  

Entitlement to a total disability rating due to individual 
unemployability is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

